Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                 Entered 07/02/19 13:36:51        Page 1 of 26


   From:             Peyton Smith
   To:               Win Gault; gcicero@brownrudnick.com
   Cc:               Mandie Robinson
   Subject:          RE: Mississippi case
   Date:             Thursday, January 17, 2019 2:13:00 PM
   Attachments:      image001.png
                     Proof of Claim.pdf


  Gerard,

  I am working with Win on this case. I am also attaching the plaintiffs’ proof of claim recently filed in
  the Japanese Rehabilitation Proceeding. In essence Plaintiffs are seeking return of more than 9,400
  BTC they claim are held by MTGOX. These coins are part of 80,208 BTC that were frozen in
  banned/suspicious accounts at the time MTGOX filed for bankruptcy. Plaintiffs have made claims for
  conspiracy, specific performance, conversion, piercing of the corporate veil, and constructive trust
  (among other claims) and they contend the MTGOX corporate entities are a sham. MTGOX, Inc.—a
  subsidiary of MTGOX KK—has been served. Furthermore, Plaintiffs have stated to the court that they
  will shortly be attempting to depose Mark Karpeles and conduct other discovery that may force the
  MTGOX entities to expend resources that are part of the bankruptcy estate in order to respond.



  Peyton Smith
  Forman Watkins & Krutz LLP


  From: Win Gault
  Sent: Thursday, January 17, 2019 1:42 PM
  To: gcicero@brownrudnick.com
  Cc: Mandie Robinson <Mandie.Robinson@formanwatkins.com>; Peyton Smith
  <Peyton.Smith@formanwatkins.com>
  Subject: Mississippi case

  Gerard:

  Here is the complaint, amended complaint and notice of removal. I look forward to hearing back
  from you.



   Edwin S. Gault, Jr.
   Forman Watkins & Krutz LLP
   210 East Capitol Street, Suite 2200
   Jackson, Mississippi 39201-2375
   D: 601.969.7834 | F: 601.960.8613
   win.gault@formanwatkins.com




                                                                                           EXHIBIT H
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                     Entered 07/02/19 13:36:51   Page 2 of 26


   From:            Peyton Smith
   To:              "gcicero@brownrudnick.com"; "dmolton@brownrudnick.com"
   Cc:              Win Gault
   Subject:         In re MTGOX claim
   Date:            Wednesday, February 6, 2019 3:52:00 PM
   Attachments:     2-6-19.Claim Letter - In Re MTGOX.pdf
                    image001.png


  David and Gerard,

  Please find attached correspondence regarding the In re MTGOX matter. This has been sent to you
  and your client via FedEx priority mail and should arrive soon, but I wanted to also send an electronic
  version so that you could have it as quickly as possible. Please pass this correspondence on to your
  client. Thank you.



  Peyton Smith
  Forman Watkins & Krutz LLP
  210 East Capitol Street, Suite 2200
  Jackson, Mississippi 39201-2375
  D: 601.969.4283 | F: 601.960.8613
  peyton.smith@formanwatkins.com
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                                   Entered 07/02/19 13:36:51         Page 3 of 26


   From:                  Cicero, Gerard T.
   To:                    Peyton Smith
   Subject:               Automatic reply: In re MTGOX claim
   Date:                  Wednesday, February 6, 2019 4:00:58 PM




  Thank you for your email.

  I will be in court today. Please excuse any delays in my responding during this time.I am
  available by cell at: 732.757.1440.

  Thank you,
  Gerard



  ***********************************************************************************

  The information contained in this electronic message may be legally privileged and confidential under applicable law, and is
  intended only for the use of the individual or entity named above. If the recipient of this message is not the above-named
  intended recipient, you are hereby notified that any dissemination, copy or disclosure of this communication is strictly
  proh bited. If you have received this communication in error, please notify Brown Rudnick LLP, (617) 856-8200 (if dialing
  from outside the US, 001-(617)-856-8200) and purge the communication immediately without making any copy or
  distr bution.

  To the extent Brown Rudnick is a "data controller" of the "personal data" (as each term is defined in the European General
  Data Protection Regulation) you have provided to us in this and other communications between us, please see our privacy
  statement and summary here which sets out details of the data controller, the personal data we have collected, the purposes
  for which we use it (including any legitimate interests on which we rely), the persons to whom we may transfer the data and
  how we intend to transfer it outside the European Economic Area.

  ***********************************************************************************
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                                   Entered 07/02/19 13:36:51         Page 4 of 26


   From:                    Cicero, Gerard T.
   To:                      Peyton Smith
   Cc:                      Molton, David J.; kuroda yutaka /YTK; tanaka yuto /YTT; ejacobs@hollandlawllp.com
   Subject:                 Correspondence In Connection With Letter Received On Feb. 6, 2019
   Date:                    Wednesday, February 20, 2019 5:52:42 PM
   Attachments:             image001.jpg
                            1304 001.pdf




  Counsel,

  Please see attached.

  Best regards,
  Gerard




  Gerard T. Cicero

  Brown Rudnick LLP
  Seven Times Square
  New York, NY 10036
  T: 212.209.4939
  F: 212.938.2883
  gcicero@brownrudnick.com
  www.brownrudnick.com
  Please consider the environment before printing this e-mail




  ***********************************************************************************

  The information contained in this electronic message may be legally privileged and confidential under applicable law, and is
  intended only for the use of the individual or entity named above. If the recipient of this message is not the above-named
  intended recipient, you are hereby notified that any dissemination, copy or disclosure of this communication is strictly
  proh bited. If you have received this communication in error, please notify Brown Rudnick LLP, (617) 856-8200 (if dialing
  from outside the US, 001-(617)-856-8200) and purge the communication immediately without making any copy or
  distr bution.

  To the extent Brown Rudnick is a "data controller" of the "personal data" (as each term is defined in the European General
  Data Protection Regulation) you have provided to us in this and other communications between us, please see our privacy
  statement and summary here which sets out details of the data controller, the personal data we have collected, the purposes
  for which we use it (including any legitimate interests on which we rely), the persons to whom we may transfer the data and
  how we intend to transfer it outside the European Economic Area.

  ***********************************************************************************
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19   Entered 07/02/19 13:36:51   Page 5 of 26
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19   Entered 07/02/19 13:36:51   Page 6 of 26
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                          Entered 07/02/19 13:36:51   Page 7 of 26


   From:              Cicero, Gerard T.
   To:                Win Gault
   Cc:                Peyton Smith; Molton, David J.
   Subject:           RE: Correspondence In Connection With Letter Received On Feb. 6, 2019
   Date:              Thursday, March 14, 2019 2:37:05 PM
   Attachments:       image001.jpg




  Win:

  There is nothing material that I can give you in response to your questions that would not be
  otherwise publicly available to Mr. McCaleb's Japanese Counsel (and you should consult Japanese
  counsel in that regard).

  Additionally, the Trustee cannot disclose information about certain purported creditors to other
  purported creditors.

  Kind regards,
  Gerard




  Gerard T. Cicero

  Brown Rudnick LLP
  Seven Times Square
  New York, NY 10036
  T: 212.209.4939
  F: 212.938.2883
  gcicero@brownrudnick.com
  www.brownrudnick.com


           From: Win Gault [mailto:Win.Gault@formanwatkins.com]
           Sent: Thursday, March 14, 2019 12:06 PM
           To: Cicero, Gerard T.
           Cc: Peyton Smith
           Subject: RE: Correspondence In Connection With Letter Received On Feb. 6, 2019

           External E-mail. Use caution accessing links or attachments.


           Did you ever hear anything back from the trustee on our questions?

           Win Gault
           Forman Watkins & Krutz LLP
           Direct Dial: 601-969-7834


           From: Win Gault
           Sent: Wednesday, February 27, 2019 9:32 AM
           To: 'gcicero@brownrudnick.com' <gcicero@brownrudnick.com>
           Cc: Peyton Smith <Peyton.Smith@formanwatkins.com>
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19            Entered 07/02/19 13:36:51          Page 8 of 26


         Subject: FW: Correspondence In Connection With Letter Received On Feb. 6, 2019

         Gerard:

         I just tried to call you. I have a quick question. Could you let me know when you have five
         minutes?

         Win Gault
         Forman Watkins & Krutz LLP
         Direct Dial: 601-969-7834


         From: Ethan Jacobs <ejacobs@hollandlawllp.com>
         Sent: Wednesday, February 20, 2019 6:19 PM
         To: Peyton Smith <Peyton.Smith@formanwatkins.com>
         Cc: Win Gault <Win.Gault@formanwatkins.com>; Mandie Robinson
         <Mandie.Robinson@formanwatkins.com>; Ethan Jacobs <ejacobs@hollandlawllp.com>
         Subject: RE: Correspondence In Connection With Letter Received On Feb. 6, 2019

         Holland_sig_logo-01.png




         Ethan Jacobs, Partner
         T: 415.200.4984
         EJacobs@HollandLawLLP.com

         220 Montgomery Street, Suite 800
         San Francisco, California 94104

         HollandLawLLP.com




         From: Cicero, Gerard T. <GCicero@brownrudnick.com>
         Sent: Wednesday, February 20, 2019 3:53 PM
         To: peyton.smith@formanwatkins.com
         Cc: Molton, David J. <DMolton@brownrudnick.com>; kuroda yutaka /YTK
         <yutaka kuroda@noandt.com>; tanaka yuto /YTT <yuto tanaka@noandt.com>; Ethan
         Jacobs <ejacobs@hollandlawllp.com>
         Subject: Correspondence In Connection With Letter Received On Feb. 6, 2019




         Counsel,
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19   Entered 07/02/19 13:36:51   Page 9 of 26
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                                   Entered 07/02/19 13:36:51         Page 10 of 26


              recommending to another party any transaction or tax-related matter[s].




   ***********************************************************************************

   The information contained in this electronic message may be legally privileged and confidential under applicable law, and is
   intended only for the use of the individual or entity named above. If the recipient of this message is not the above-named
   intended recipient, you are hereby notified that any dissemination, copy or disclosure of this communication is strictly
   proh bited. If you have received this communication in error, please notify Brown Rudnick LLP, (617) 856-8200 (if dialing
   from outside the US, 001-(617)-856-8200) and purge the communication immediately without making any copy or
   distr bution.

   To the extent Brown Rudnick is a "data controller" of the "personal data" (as each term is defined in the European General
   Data Protection Regulation) you have provided to us in this and other communications between us, please see our privacy
   statement and summary here which sets out details of the data controller, the personal data we have collected, the purposes
   for which we use it (including any legitimate interests on which we rely), the persons to whom we may transfer the data and
   how we intend to transfer it outside the European Economic Area.

   ***********************************************************************************
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                    Entered 07/02/19 13:36:51                  Page 11 of 26


   From:             Peyton Smith
   To:               mtgox trustee@noandt.com; mtgox assessment@noandt.com; nobuaki kobayashi@noandt.com
   Cc:               Win Gault; Mandie Robinson; gcicero@brownrudnick.com; dmolton@brownrudnick.com
   Subject:          MTGOX bankruptcy -- Notice Issue
   Date:             Thursday, April 25, 2019 10:26:00 AM
   Attachments:      image001.png


   To Whom It May Concern,

   It has recently come to our attention that correspondence regarding the MTGOX bankruptcy has
   been sent to all creditors. Our client, Jed McCaleb, filed a claim with the bankruptcy and listed
   myself at this email address at the point of contact. We have since learned that our firm’s servers
   “blacklist” all email coming from Japan. We are concerned that correspondence from the Trustee
   has been blocked. We have added the domain @noandt.com to our “whitelist” and emails should be
   able to get through now. Please re-send any correspondence you have sent to me in the last four
   months since the time our client’s claim was filed. If possible, could U.S. counsel also provide some
   sort of confirmation once these are sent so that we can evaluate whether the correspondence is still
   getting blocked or not. Thank you!


   Peyton Smith
   Forman Watkins & Krutz LLP
   210 East Capitol Street, Suite 2200
   Jackson, Mississippi 39201-2375
   D: 601.969.4283 | F: 601.960.8613
   peyton.smith@formanwatkins.com
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                 Entered 07/02/19 13:36:51         Page 12 of 26


   From:              Peyton Smith
   To:                support@mtgox.com
   Subject:           FW: MTGOX bankruptcy -- Notice Issue
   Date:              Thursday, April 25, 2019 10:41:00 AM
   Attachments:       image001.png


   Please see inquiry below.

   Peyton Smith
   Forman Watkins & Krutz LLP


   From: Peyton Smith
   Sent: Thursday, April 25, 2019 10:27 AM
   To: mtgox_trustee@noandt.com; mtgox_assessment@noandt.com;
   nobuaki_kobayashi@noandt.com
   Cc: Win Gault <Win.Gault@formanwatkins.com>; Mandie Robinson
   <Mandie.Robinson@formanwatkins.com>; gcicero@brownrudnick.com;
   dmolton@brownrudnick.com
   Subject: MTGOX bankruptcy -- Notice Issue

   To Whom It May Concern,

   It has recently come to our attention that correspondence regarding the MTGOX bankruptcy has
   been sent to all creditors. One of my clients filed a claim with the bankruptcy and listed myself at this
   email address at the point of contact. We have since learned that our firm’s servers “blacklist” all
   email coming from Japan. We are concerned that correspondence from the Trustee has been
   blocked. We have added the domain @noandt.com to our “whitelist” and emails should be able to
   get through now. Please re-send any correspondence you have sent to me in the last four months
   since the time our client’s claim was filed. If possible, could U.S. counsel also provide some sort of
   confirmation once these are sent so that we can evaluate whether the correspondence is still getting
   blocked or not. Thank you!


   Peyton Smith
   Forman Watkins & Krutz LLP
   210 East Capitol Street, Suite 2200
   Jackson, Mississippi 39201-2375
   D: 601.969.4283 | F: 601.960.8613
   peyton.smith@formanwatkins.com
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                    Entered 07/02/19 13:36:51   Page 13 of 26


   From:             Support MtGox
   To:               Peyton Smith
   Subject:          Re: FW: MTGOX bankruptcy -- Notice Issue
   Date:             Thursday, April 25, 2019 11:27:31 AM
   Attachments:      image001.png


   Dear Sir or Madam,

   Please send us an email setting out the information below with a copy of your photo ID
   attached to the email.

        Your name
        Username registered with the MTGOX Bitcoin exchange
        Email address registered with the MTGOX Bitcoin exchange

   Best regards,
   Technical Support Center

   2019年4月26日(金) 0:41 Peyton Smith <Peyton.Smith@formanwatkins.com>:

     Please see inquiry below.



     Peyton Smith
     Forman Watkins & Krutz LLP




     From: Peyton Smith
     Sent: Thursday, April 25, 2019 10:27 AM
     To: mtgox_trustee@noandt.com; mtgox_assessment@noandt.com;
     nobuaki_kobayashi@noandt.com
     Cc: Win Gault <Win.Gault@formanwatkins.com>; Mandie Robinson
     <Mandie.Robinson@formanwatkins.com>; gcicero@brownrudnick.com;
     dmolton@brownrudnick.com
     Subject: MTGOX bankruptcy -- Notice Issue



     To Whom It May Concern,



     It has recently come to our attention that correspondence regarding the MTGOX bankruptcy
     has been sent to all creditors. One of my clients filed a claim with the bankruptcy and listed
     myself at this email address at the point of contact. We have since learned that our firm’s
     servers “blacklist” all email coming from Japan. We are concerned that correspondence
     from the Trustee has been blocked. We have added the domain @noandt.com to our
     “whitelist” and emails should be able to get through now. Please re-send any
     correspondence you have sent to me in the last four months since the time our client’s claim
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19          Entered 07/02/19 13:36:51        Page 14 of 26


     was filed. If possible, could U.S. counsel also provide some sort of confirmation once these
     are sent so that we can evaluate whether the correspondence is still getting blocked or not.
     Thank you!



     Peyton Smith
     Forman Watkins & Krutz LLP
     210 East Capitol Street, Suite 2200
     Jackson, Mississippi 39201-2375
     D: 601.969.4283 | F: 601.960.8613
     peyton.smith@formanwatkins.com




     Important Confidentiality And Limited Liability Notice--
     This email and any attachments may be confidential and protected by law. If you are not the
     intended recipient, be aware that any disclosure, copying, distribution or use of the email or
     any attachment is prohibited. If you have received this email in error, please notify us
     immediately by replying to the sender and deleting this copy and the reply from your
     system. Please note that any views or opinions expressed in this email are solely those of the
     author and do not necessarily represent those of Forman Watkins & Krutz LLP. (FWK). The
     recipient should check this email and any attachments for the presence of viruses. FWK
     accepts no liability for any damage caused by any virus transmitted by this email. Thank you
     for your cooperation.

     IRS Circular 230 Required Notice--IRS regulations require that we inform you as follows:
     Any U.S. federal tax advice contained in this communication (including any attachments) is
     not intended to be used and cannot be used, for the purpose of (i) avoiding penalties under
     the Internal Revenue Code or (ii) promoting, marketing or recommending to another party
     any transaction or tax-related matter[s].
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                          Entered 07/02/19 13:36:51   Page 15 of 26


   From:               Cicero, Gerard T.
   To:                 Peyton Smith
   Cc:                 Win Gault; Mandie Robinson; Molton, David J.
   Subject:            RE: MTGOX bankruptcy -- Notice Issue
   Date:               Thursday, April 25, 2019 5:45:42 PM
   Attachments:        image002.jpg
                       image003.png




   Mr. Smith,

   This is to confirm that we have forwarded your message on to the Trustee.




   Gerard T. Cicero

   Brown Rudnick LLP
   Seven Times Square
   New York, NY 10036
   T: 212.209.4939
   F: 212.938.2883
   gcicero@brownrudnick.com
   www.brownrudnick.com


            From: Peyton Smith [mailto:Peyton.Smith@formanwatkins.com]
            Sent: Thursday, April 25, 2019 11:27 AM
            To: mtgox_trustee@noandt.com; mtgox_assessment@noandt.com;
            nobuaki_kobayashi@noandt.com
            Cc: Win Gault; Mandie Robinson; Cicero, Gerard T.; Molton, David J.
            Subject: MTGOX bankruptcy -- Notice Issue

            External E-mail. Use caution accessing links or attachments.


            To Whom It May Concern,

            It has recently come to our attention that correspondence regarding the MTGOX bankruptcy
            has been sent to all creditors. Our client, Jed McCaleb, filed a claim with the bankruptcy and
            listed myself at this email address at the point of contact. We have since learned that our
            firm’s servers “blacklist” all email coming from Japan. We are concerned that
            correspondence from the Trustee has been blocked. We have added the domain
            @noandt.com to our “whitelist” and emails should be able to get through now. Please re-
            send any correspondence you have sent to me in the last four months since the time our
            client’s claim was filed. If possible, could U.S. counsel also provide some sort of confirmation
            once these are sent so that we can evaluate whether the correspondence is still getting
            blocked or not. Thank you!


            Peyton Smith
            Forman Watkins & Krutz LLP
            210 East Capitol Street, Suite 2200
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                                   Entered 07/02/19 13:36:51         Page 16 of 26


              Jackson, Mississippi 39201-2375
              D: 601.969.4283 | F: 601.960.8613
              peyton.smith@formanwatkins.com




              Important Confidentiality And Limited Liability Notice--
              This email and any attachments may be confidential and protected by law. If you are
              not the intended recipient, be aware that any disclosure, copying, distribution or use of
              the email or any attachment is prohibited. If you have received this email in error,
              please notify us immediately by replying to the sender and deleting this copy and the
              reply from your system. Please note that any views or opinions expressed in this email
              are solely those of the author and do not necessarily represent those of Forman
              Watkins & Krutz LLP. (FWK). The recipient should check this email and any
              attachments for the presence of viruses. FWK accepts no liability for any damage
              caused by any virus transmitted by this email. Thank you for your cooperation.

              IRS Circular 230 Required Notice--IRS regulations require that we inform you as
              follows: Any U.S. federal tax advice contained in this communication (including any
              attachments) is not intended to be used and cannot be used, for the purpose of (i)
              avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
              recommending to another party any transaction or tax-related matter[s].




   ***********************************************************************************

   The information contained in this electronic message may be legally privileged and confidential under applicable law, and is
   intended only for the use of the individual or entity named above. If the recipient of this message is not the above-named
   intended recipient, you are hereby notified that any dissemination, copy or disclosure of this communication is strictly
   proh bited. If you have received this communication in error, please notify Brown Rudnick LLP, (617) 856-8200 (if dialing
   from outside the US, 001-(617)-856-8200) and purge the communication immediately without making any copy or
   distr bution.

   To the extent Brown Rudnick is a "data controller" of the "personal data" (as each term is defined in the European General
   Data Protection Regulation) you have provided to us in this and other communications between us, please see our privacy
   statement and summary here which sets out details of the data controller, the personal data we have collected, the purposes
   for which we use it (including any legitimate interests on which we rely), the persons to whom we may transfer the data and
   how we intend to transfer it outside the European Economic Area.

   ***********************************************************************************
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                   Entered 07/02/19 13:36:51   Page 17 of 26


   From:            Support MtGox
   To:              Peyton Smith
   Subject:         Re: FW: MTGOX bankruptcy -- Notice Issue
   Date:            Friday, April 26, 2019 2:42:55 AM
   Attachments:     image001.png


   Dear Sir or Madam,

   The period during which creditors may file rehabilitation claims ended at 11:59 pm on
   October 22, 2018 (Japan Time).  
   As you filed your proof of rehabilitation claim after the period, your claim will not be
   accepted in principle.
   However, in case where you were unable to file your proof of rehabilitation claim within the
   period due to grounds not attributable thereto, you may file a proof of rehabilitation claim only
   within one month after the relevant grounds cease to exist.

   Best regards,
   Technical Support Center

   2019年4月26日(金) 1:27 Support MtGox <support@mtgox.com>:
     Dear Sir or Madam,

     Please send us an email setting out the information below with a copy of your photo ID
     attached to the email.

          Your name
          Username registered with the MTGOX Bitcoin exchange
          Email address registered with the MTGOX Bitcoin exchange

     Best regards,
     Technical Support Center

     2019年4月26日(金) 0:41 Peyton Smith <Peyton.Smith@formanwatkins.com>:

       Please see inquiry below.



       Peyton Smith
       Forman Watkins & Krutz LLP




       From: Peyton Smith
       Sent: Thursday, April 25, 2019 10:27 AM
       To: mtgox_trustee@noandt.com; mtgox_assessment@noandt.com;
       nobuaki_kobayashi@noandt.com
       Cc: Win Gault <Win.Gault@formanwatkins.com>; Mandie Robinson
       <Mandie.Robinson@formanwatkins.com>; gcicero@brownrudnick.com;
       dmolton@brownrudnick.com
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19         Entered 07/02/19 13:36:51       Page 18 of 26


      Subject: MTGOX bankruptcy -- Notice Issue



      To Whom It May Concern,



      It has recently come to our attention that correspondence regarding the MTGOX
      bankruptcy has been sent to all creditors. One of my clients filed a claim with the
      bankruptcy and listed myself at this email address at the point of contact. We have since
      learned that our firm’s servers “blacklist” all email coming from Japan. We are concerned
      that correspondence from the Trustee has been blocked. We have added the domain
      @noandt.com to our “whitelist” and emails should be able to get through now. Please re-
      send any correspondence you have sent to me in the last four months since the time our
      client’s claim was filed. If possible, could U.S. counsel also provide some sort of
      confirmation once these are sent so that we can evaluate whether the correspondence is
      still getting blocked or not. Thank you!



      Peyton Smith
      Forman Watkins & Krutz LLP
      210 East Capitol Street, Suite 2200
      Jackson, Mississippi 39201-2375
      D: 601.969.4283 | F: 601.960.8613
      peyton.smith@formanwatkins.com




      Important Confidentiality And Limited Liability Notice--
      This email and any attachments may be confidential and protected by law. If you are not
      the intended recipient, be aware that any disclosure, copying, distribution or use of the
      email or any attachment is prohibited. If you have received this email in error, please
      notify us immediately by replying to the sender and deleting this copy and the reply from
      your system. Please note that any views or opinions expressed in this email are solely
      those of the author and do not necessarily represent those of Forman Watkins & Krutz
      LLP. (FWK). The recipient should check this email and any attachments for the presence
      of viruses. FWK accepts no liability for any damage caused by any virus transmitted by
      this email. Thank you for your cooperation.

      IRS Circular 230 Required Notice--IRS regulations require that we inform you as follows:
      Any U.S. federal tax advice contained in this communication (including any attachments)
      is not intended to be used and cannot be used, for the purpose of (i) avoiding penalties
      under the Internal Revenue Code or (ii) promoting, marketing or recommending to another
      party any transaction or tax-related matter[s].
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                 Entered 07/02/19 13:36:51   Page 19 of 26


   From:              Peyton Smith
   To:                Support MtGox
   Cc:                Win Gault
   Subject:           Re: MTGOX bankruptcy -- Notice Issue
   Date:              Monday, May 6, 2019 5:43:00 PM
   Attachments:       image001.png


   Hello,

   The claim we filed is co-expensive with a timely-filed claim on the part of Don and Chris
   Raggio, as explained in our filing. Please transmit any information we need to seek additional
   review of the claim as soon as possible.

   Peyton Smith
   Forman Watkins & Krutz LLP

   Sent from my iPhone

   On Apr 26, 2019, at 2:42 AM, Support MtGox <support@mtgox.com> wrote:


            Dear Sir or Madam,

            The period during which creditors may file rehabilitation claims ended at 11:59
            pm on October 22, 2018 (Japan Time).  
            As you filed your proof of rehabilitation claim after the period, your claim will
            not be accepted in principle.
            However, in case where you were unable to file your proof of rehabilitation claim
            within the period due to grounds not attributable thereto, you may file a proof of
            rehabilitation claim only within one month after the relevant grounds cease to
            exist.

            Best regards,
            Technical Support Center

            2019年4月26日(金) 1:27 Support MtGox <support@mtgox.com>:
              Dear Sir or Madam,

              Please send us an email setting out the information below with a copy of your
              photo ID attached to the email.

                   Your name
                   Username registered with the MTGOX Bitcoin exchange
                   Email address registered with the MTGOX Bitcoin exchange

              Best regards,
              Technical Support Center

              2019年4月26日(金) 0:41 Peyton Smith <Peyton.Smith@formanwatkins.com>:

                Please see inquiry below.
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19         Entered 07/02/19 13:36:51        Page 20 of 26




            Peyton Smith
            Forman Watkins & Krutz LLP




            From: Peyton Smith
            Sent: Thursday, April 25, 2019 10:27 AM
            To: mtgox_trustee@noandt.com; mtgox_assessment@noandt.com;
            nobuaki_kobayashi@noandt.com
            Cc: Win Gault <Win.Gault@formanwatkins.com>; Mandie Robinson
            <Mandie.Robinson@formanwatkins.com>; gcicero@brownrudnick.com;
            dmolton@brownrudnick.com
            Subject: MTGOX bankruptcy -- Notice Issue



            To Whom It May Concern,



            It has recently come to our attention that correspondence regarding the
            MTGOX bankruptcy has been sent to all creditors. One of my clients filed a
            claim with the bankruptcy and listed myself at this email address at the point
            of contact. We have since learned that our firm’s servers “blacklist” all email
            coming from Japan. We are concerned that correspondence from the Trustee
            has been blocked. We have added the domain @noandt.com to our “whitelist”
            and emails should be able to get through now. Please re-send any
            correspondence you have sent to me in the last four months since the time our
            client’s claim was filed. If possible, could U.S. counsel also provide some sort
            of confirmation once these are sent so that we can evaluate whether the
            correspondence is still getting blocked or not. Thank you!



            Peyton Smith
            Forman Watkins & Krutz LLP
            210 East Capitol Street, Suite 2200
            Jackson, Mississippi 39201-2375
            D: 601.969.4283 | F: 601.960.8613
            peyton.smith@formanwatkins.com
            <image001.png>




            Important Confidentiality And Limited Liability Notice--
            This email and any attachments may be confidential and protected by law. If
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19        Entered 07/02/19 13:36:51        Page 21 of 26


            you are not the intended recipient, be aware that any disclosure, copying,
            distribution or use of the email or any attachment is prohibited. If you have
            received this email in error, please notify us immediately by replying to the
            sender and deleting this copy and the reply from your system. Please note that
            any views or opinions expressed in this email are solely those of the author
            and do not necessarily represent those of Forman Watkins & Krutz LLP.
            (FWK). The recipient should check this email and any attachments for the
            presence of viruses. FWK accepts no liability for any damage caused by any
            virus transmitted by this email. Thank you for your cooperation.

            IRS Circular 230 Required Notice--IRS regulations require that we inform
            you as follows: Any U.S. federal tax advice contained in this communication
            (including any attachments) is not intended to be used and cannot be used, for
            the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
            promoting, marketing or recommending to another party any transaction or
            tax-related matter[s].
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                 Entered 07/02/19 13:36:51    Page 22 of 26


   From:              Support MtGox
   To:                Peyton Smith
   Subject:           Re: MTGOX bankruptcy -- Notice Issue
   Date:              Monday, May 6, 2019 9:10:51 PM


   Dear Mr. Smith,

   We understand that you are on behalf of Mr. Jed McCaleb. The filing regarding his claim was
   not filed timely, so will not be accepted in principle.
   Because his claim was not object of approval or disapproval, the Rehabilitation Trustee has
   not sent any email to you or him.

   Best regards,
   Technical Support Center

   2019年5月7日(火) 7:43 Peyton Smith <Peyton.Smith@formanwatkins.com>:
     Hello,

     The claim we filed is co-expensive with a timely-filed claim on the part of Don and Chris
     Raggio, as explained in our filing. Please transmit any information we need to seek
     additional review of the claim as soon as possible.

     Peyton Smith
     Forman Watkins & Krutz LLP

     Sent from my iPhone

     On Apr 26, 2019, at 2:42 AM, Support MtGox <support@mtgox.com> wrote:


              Dear Sir or Madam,

              The period during which creditors may file rehabilitation claims ended at 11:59
              pm on October 22, 2018 (Japan Time).  
              As you filed your proof of rehabilitation claim after the period, your claim will
              not be accepted in principle.
              However, in case where you were unable to file your proof of rehabilitation
              claim within the period due to grounds not attributable thereto, you may file a
              proof of rehabilitation claim only within one month after the relevant grounds
              cease to exist.

              Best regards,
              Technical Support Center

              2019年4月26日(金) 1:27 Support MtGox <support@mtgox.com>:
                Dear Sir or Madam,

                Please send us an email setting out the information below with a copy of your
                photo ID attached to the email.

                  Your name
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19       Entered 07/02/19 13:36:51      Page 23 of 26


              Username registered with the MTGOX Bitcoin exchange
              Email address registered with the MTGOX Bitcoin exchange

            Best regards,
            Technical Support Center

            2019年4月26日(金) 0:41 Peyton Smith
            <Peyton.Smith@formanwatkins.com>:

             Please see inquiry below.



             Peyton Smith
             Forman Watkins & Krutz LLP




             From: Peyton Smith
             Sent: Thursday, April 25, 2019 10:27 AM
             To: mtgox_trustee@noandt.com; mtgox_assessment@noandt.com;
             nobuaki_kobayashi@noandt.com
             Cc: Win Gault <Win.Gault@formanwatkins.com>; Mandie Robinson
             <Mandie.Robinson@formanwatkins.com>; gcicero@brownrudnick.com;
             dmolton@brownrudnick.com
             Subject: MTGOX bankruptcy -- Notice Issue



             To Whom It May Concern,



             It has recently come to our attention that correspondence regarding the
             MTGOX bankruptcy has been sent to all creditors. One of my clients filed a
             claim with the bankruptcy and listed myself at this email address at the
             point of contact. We have since learned that our firm’s servers “blacklist”
             all email coming from Japan. We are concerned that correspondence from
             the Trustee has been blocked. We have added the domain @noandt.com to
             our “whitelist” and emails should be able to get through now. Please re-
             send any correspondence you have sent to me in the last four months since
             the time our client’s claim was filed. If possible, could U.S. counsel also
             provide some sort of confirmation once these are sent so that we can
             evaluate whether the correspondence is still getting blocked or not. Thank
             you!



             Peyton Smith
             Forman Watkins & Krutz LLP
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19        Entered 07/02/19 13:36:51        Page 24 of 26


             210 East Capitol Street, Suite 2200
             Jackson, Mississippi 39201-2375
             D: 601.969.4283 | F: 601.960.8613
             peyton.smith@formanwatkins.com
             <image001.png>




             Important Confidentiality And Limited Liability Notice--
             This email and any attachments may be confidential and protected by law.
             If you are not the intended recipient, be aware that any disclosure, copying,
             distribution or use of the email or any attachment is prohibited. If you have
             received this email in error, please notify us immediately by replying to the
             sender and deleting this copy and the reply from your system. Please note
             that any views or opinions expressed in this email are solely those of the
             author and do not necessarily represent those of Forman Watkins & Krutz
             LLP. (FWK). The recipient should check this email and any attachments for
             the presence of viruses. FWK accepts no liability for any damage caused by
             any virus transmitted by this email. Thank you for your cooperation.

             IRS Circular 230 Required Notice--IRS regulations require that we inform
             you as follows: Any U.S. federal tax advice contained in this
             communication (including any attachments) is not intended to be used and
             cannot be used, for the purpose of (i) avoiding penalties under the Internal
             Revenue Code or (ii) promoting, marketing or recommending to another
             party any transaction or tax-related matter[s].
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19                         Entered 07/02/19 13:36:51        Page 25 of 26


   From:              mtgox correction@noandt.com
   To:                Peyton Smith
   Subject:           【MTGOX】McCaleb"s Filing of Proof of Rehabilitation Claim
   Date:              Monday, June 24, 2019 2:39:32 AM


   (English follows Japanese)

   Peyton Smith様

   株式会社MTGOX（以下「MTGOX」といいます。）の民事再生手続（東京地方裁判所平
   成29年（再）第35号。以下、「本再生手続」といいます。）における、Jed McCaleb氏の再生債権届出
   に関してご連絡申し上げます。

   McCaleb氏のMTGOXに対する損害賠償請求権の債権届出書を、2019年2月8日に受領しております。
   しかし、本再生手続の債権届出期間は2018年10月22日をもって終了しており、McCaleb氏の債権
   届出は債権届出期間経過後の債権届出となります。

   日本の民事再生法上、再生債権者がその責めに帰することができない事由によって債権届出期間
   内に届出をすることができなかった場合には、その事由が消滅した後一月以内に限り、その届出
   の追完をすることができます（民事再生法95条1項）。債権届出期間経過後の債権届出が認められ
   るか否かは、東京地方裁判所によって判断されることになります。

   そこで、Jed氏が債権届出期間内に届出をすることができなかった事由に関する主張を記載した
   書面を日本語で作成し、かかる主張を立証する疎明資料とともに下記住所まで郵送してくださ
   い。また、債権届出書にはJed氏からの委任状が添付されておりませんでしたので、委任状の原
   本もあわせて郵送してください。

   株式会社 MTGOX 再生管財人室
   〒102-0083 東京都千代田区麹町三丁目4番地1麹町3 丁目ビル 202号室

   再生債務者株式会社MTGOX 再生管財人弁護士小林信明


   Dear Mr. Peyton Smith, Esq.,

   We are contacting you in relation to Mr. Jed McCaleb’s filing of a proof of rehabilitation claims in the civil
   rehabilitation proceedings (Tokyo District Court Heisei 29 (2017) (sai) No. 35; the “Civil Rehabilitation
   Proceedings”) for MtGox Co., Ltd. (“MTGOX”).

   On February 8, 2019, we received Mr. McCaleb’s proof of rehabilitation claim of indemnity against
   MTGOX. However, the period for filing proofs of claims for the Civil Rehabilitation Proceedings ended on
   October 22, 2018. Therefore, Mr. McCaleb filed his proof of rehabilitation claims after the period for such
   filing had expired.

   Under the Civil Rehabilitation Act of Japan, if rehabilitation creditors are unable to file their proofs of
   rehabilitation claims within the period for such filing for reasons not attributable to them, they may
   subsequently file such proofs of rehabilitation claims only within one month after the reasons cease to
   exist. And whether rehabilitation creditors will be permitted to file their proofs of rehabilitation claims after
   the period for such filing is determined by the Tokyo District Court.

   Therefore, please prepare a document in Japanese setting out the reason(s) Mr. McCaleb was unable to file
   his proof of rehabilitation claims within the period for such filing, and mail it by post to the address below
   together with any evidence in support of such reasons. Further, his power of attorney was not attached to
   the proof of rehabilitation claims, so please also mail the original power of attorney by post together with
   the document mentioned above.
Case 14-31229-sgj15 Doc 195-8 Filed 07/02/19   Entered 07/02/19 13:36:51   Page 26 of 26
